Citation Nr: 1209924	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased initial disability rating for lumbar radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, inter alia, granted service connection for lumbar radiculopathy of the right lower extremity with an initial 20 percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

This case was previously before the Board in February 2009, when it remanded the Veteran's claim in order to provide the Veteran with a Statement of the Case (SOC).  An SOC was issued in February 2009.  The Board's remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

VA received the Veteran's subsequent Substantive Appeal (VA Form 9) in September 2009.  At that time, the Veteran requested a Travel Board hearing before a Veterans Law Judge at the RO.  To date, a hearing has not yet been scheduled. There is no indication in the record that the Veteran has withdrawn his request for a hearing.  Accordingly, on remand, the Veteran should be scheduled for a Travel Board hearing at the RO in Louisville, Kentucky.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

The case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

VBA should schedule the Veteran for a hearing before a Veterans Law Judge at the RO in Louisville, Kentucky.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.

After the Veteran has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  K utscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



